Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (US 2008/0145607; hereinafter Kajiwara/607) in view of Yasuda et al. (US 2010/0270515 A1) .
Regarding Claim 1, Kajiwara/607 (Fig. 6, 8) discloses a semiconductor device comprising: 
a semiconductor element  (11, 12, 22) including an element body (11) and an electrode pad (12), the element body (11) having an element obverse surface (top) facing forward in a first direction (up) and an element reverse surface (bottom) facing rearward (down) in the first direction (up), the electrode pad (12) covering the element reverse surface (bottom); 
an element mount portion (13) supporting the semiconductor element (11); 
a plating layer (14) formed on the element mount portion (13),

the sintered metal bond (7, 5) includes a first rear edge (bottom side edge) and a first front edge (top side edge) that is spaced forward in the first direction (Up) from the first rear edge (bottom side edge), the electrode pad (12) includes a second rear edge (bottom side edge of 12) and a second front edge (top side edge of 12) that is spaced forward in the first direction (up) from the second rear edge (bottom side edge of 12), and the first front edge (top side edge of 7, 5) of the sintered metal bond (7, 5) is spaced rearward (down) in the first direction (up) from the second front edge (top side edge of 12) of the electrode pad (12). The Examiner notes that bottom side edge of (5, 7) is below top side edge of 12),
the sintered metal bond (7, 5) comprises a single kind of sintered metal (Ag) and includes a first contact surface (top of 5, 7) held in direct contact with the electrode pad (12) and a second contact surface (bottom of 5, 7)  opposite to the first contact surface (top of 5, 7) and held in direct contact with the plating layer (14), the single kind of sintered metal (Ag) forming a continuous passage for an electric current [0099], the continuous passage extending from the electrode pad up to the plating layer, and
the sintered metal bond (7, 5) has a cross section (horizontal) perpendicular to the first direction (vertical), and an area of the cross section increases as proceeding from the first contact surface (top) toward the second contact surface (bottom) (see Fig. 8). 

Prior art of Kajiwara/607 discloses metal paste “the nano-particle coat films 5 and 6 are joined by conductive resin 7 in which an Ag particle is mixed with epoxy resin” [0076] that undergoes heat-treatment under various conditions [0095-0103].
Further newly added claim limitation “sintered metal bond comprises a single kind of sintered metal” is considered to be met by Prior art of Kajiwara/607 Fig 6 structure of nano-particle coat film 5, 6 and the conductive resin 7 comprises Ag. Also, kind of … metal could be considered as, for example, noble metal or met as long as it comprises one kind of sintered metal.
Kajiwara/678 (Fig. 6) does not explicitly disclose the continuous passage extending from the electrode pad up to the plating layer.
Yasuda (Fig. 1) discloses a sintered metal bond (205) comprises a single kind of sintered metal (Ag) and includes a first contact surface (top of 5) held in direct contact with an electrode pad (top 201) and a second contact surface (bottom of 205)  opposite to the first contact surface and held in direct contact with a plating layer (bottom 201), the single kind of sintered metal (Ag) forming a continuous passage for an electric current , the continuous passage extending from the electrode pad up to the plating layer (see detect contact and passage provided by 202) for the purpose of stress 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Yasuda such that the continuous passage extending from the electrode pad up to the plating layer in order to reduce stress loading to a chip, so that long-term reliability of the bonding portion is improved [0088]


Regarding Claim 2, Kajiwara/607 (Fig. 6, 8) in view of Yasuda discloses the semiconductor device according to claim 1, wherein 
in the first direction (vertical), an entirety of the first contact surface (top) corresponds to the second rear edge (bottom side edge of 12) of the electrode pad (12). 

Regarding Claim 3, Kajiwara/607 (Fig. 6, 8) in view of Yasuda discloses the semiconductor device according to claim 2, further comprising a plating layer (14) formed on the element mount portion (13), wherein the second contact surface (bottom) is in contact with the plating layer (14). 

Regarding Claim 4, Kajiwara/607 (Fig. 6, 8) in view of Yasuda discloses the semiconductor device according to claim 3, wherein the plating layer (14) contains silver ("The Ag plating film”) . 

Regarding Claim 5, Kajiwara/607 (Fig. 6, 8) in view of Yasuda discloses the semiconductor device according to claim 2, wherein an edge of the first contact surface (top) and an edge of the electrode pad correspond to each other as viewed in the first direction (vertical). 

Regarding Claim 6, Kajiwara/607 (Fig. 6, 8) in view of Yasuda discloses the semiconductor device according to claim 2, wherein the entirety of the first contact surface (top) overlaps with a part of the electrode pad (12) as viewed in the first direction (vertical). 

 Regarding Claim 10, Kajiwara/607 (Fig. 6, 8) in view of Yasuda discloses the semiconductor device according to claim 1, wherein the sintered metal bond comprises porous sintered silver [0079 Kajiwara/607] [Kajiwara/678 0006].

Regarding Claim 12, Kajiwara/607 (Fig. 6, 8) in view of Yasuda discloses the semiconductor device according to claim 1, further comprising a lead frame, wherein the element mount portion is formed by a part of the lead frame [0006]. 

Regarding Claim 13, Kajiwara/607 (Fig. 6, 8) in view of Yasuda discloses the semiconductor device according to claim 1, further comprising a resin package (30) that covers the semiconductor element and the sintered metal bond [0122]. 


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kajiwara et al. (US 2008/0145607; hereinafter Kajiwara/607) in view of Yasuda et al. (US 2010/0270515 A1) and further in view of Kajiwara et al. (US 2010/0187678 A1; hereinafter Kajiwara/678)
Regarding Claim 11, Kajiwara/607 (Fig. 6, 8) in view of Yasuda discloses the semiconductor device according to claim 1, wherein the semiconductor element (11, 12, 13).
Kajiwara/607 in view of Yasuda does not explicitly disclose silicon.
Kajiwara/678 discloses the semiconductor element is made of silicon (Kajiwara/678 silicon chip 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Yasuda and Kajiwara/678   such that the semiconductor element is made of silicon since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 14, Kajiwara/607 (Fig. 6, 8) in in view of Yasuda discloses the semiconductor device according to claim 1, wherein the semiconductor element (11).
Kajiwara/607 (Fig. 6, 8) in in view of Yasuda does not explicitly disclose the semiconductor element comprises an IGBT or a power MOSFET [0035].
However, Kajiwara/678 discloses the semiconductor element comprises an IGBT or a power MOSFET [0035].
.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s Arguments on Pages 5-7 concerning Claim 1.
The examiner notes that newly added claim limitation “sintered metal bond comprises a single kind of sintered metal” is considered to be met by Prior art of Kajiwara/607 Fig 6 structure of nano-particle coat film 5 and the conductive resin 7 comprise “a single kind of sintered metal” Ag.
The Examiner notes that if Applicant is trying to limit what is included in “sintered metal bond” the Examiner recommends using transitional phrase “consists of” and specifying metal elements (ex. Ag)

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891